DETAILED ACTION
This is the first Office action on the merits of Application No. 17/033,616. Claims 1-8 are currently pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .ge

Drawings
In light of MPEP §1.83(a) and §1.84(o), the drawings (Figure 1 and 2) are objected to because the numeral(s) associated with the graphical drawing symbols (boxes, rectangles, circles, etc.) is not indicative as to what said symbol represents. Applicant is required to label in words the function of said graphical drawing symbol(s), such that a reader would not have to read the entire specification in order to figure it out. For example, according to the specification, element 60 is a power control unit, therefore it is suggested that applicant labels box 60 –power control unit--. The same requirement applies to all the other numeral(s) associated with other graphical drawing symbols (boxes/rectangles, circles/etc.)
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “a small change” in claims 4 and 5 is a relative term which renders the claim indefinite. The term “a small change” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For compact prosecution, the examiner recommends the applicant to change “a small change” to --a change-- and will examine the application as such. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al (US 20160059846 A1); hereinafter, Wang et al. is Wang.

Regarding claim 1, Wang discloses (in fig. 2, fig. 3, and annotated fig. 1) a hybrid vehicle (201) comprising:
 an engine (10); 
motor (240) configured to output a torque to a driving system; 
a hydraulic clutch (236) configured to connect the engine (10) with the motor (240) and to disconnect the engine (10) from the motor (240 and para. [0025-0026]); 
and control device (12) configured to perform slip control of the hydraulic clutch (236) in response to satisfaction of a start condition of the engine (step 302 YES) and to control the motor such as to output at least a cranking torque to the engine (step 306), 
the control device setting a target value of a rotation speed difference between rotation speeds of the engine and of the motor during execution of the slip control (step 322),
 and the control device increasing at least one of a hydraulic pressure that is to be supplied to the hydraulic clutch (disconnect clutch pressure graph from t2 to t3), an output torque of the motor (para. [0067] discloses “…motor torque may be transiently increased between t2 and t3…) and an output torque of the engine (para. [0068] discloses “…The second phase then occurs between t3 and t4. Therein, engine combustion torque and assisting torque from the motor is used to spin up the engine towards the motor speed…”)  when a difference between the rotation speed difference and the target value is out of an allowable range (out of allowable range is from t1 to t4.5 and allowable range is from t4.5 to t5).
Regarding claim 2, Wang discloses (in annotated fig. 1) the hybrid vehicle according to claim 1, wherein the control device increases the hydraulic pressure that is to be supplied to the hydraulic clutch (disconnect pressure graph from t2 to t2.5) when the difference between the rotation speed difference and the target value is out of the allowable range (allowable range is from t4.5 to t5) and the rotation speed of the engine is lower than a predetermined rotation speed ( engine speed 404 is lower than PRS in speed graph. para. [0059] discloses “…clutch slippage may be continually adjusted based on the engine speed relative to the motor speed (or target synchronous speed).” and para. [0040] discloses that clutch pressure (clutch may be slipped less) is increased when the speed difference is out of allowable range where it states “In particular, the clutch may be slipped less when the engine speed is further from the motor speed, and the clutch slippage may be increased as the engine speed rises. Alternatively, the clutch pressure may be adjusted to provide the commanded amount of clutch capacity. The disconnect clutch torque capacity may be adjusted to represent the torque required to crank the engine.”)
Regarding claim 3, Wang discloses (in annotated fig. 1) the hybrid vehicle according to claim 2, wherein the control device increases the hydraulic pressure that is to be supplied to the hydraulic clutch (disconnect clutch pressure graph from t2.5 to t3) when the rotation speed of the engine is equal to or higher than the predetermined rotation speed (engine speed 404 is higher than PRS in speed graph from t2.5 to t3) and a predetermined time period has elapsed with the difference between the rotation speed difference and the target value kept out of the allowable range (allowable range is from t4.5 to t5)
Regarding claim 4, The hybrid vehicle (in annotated fig. 1) according to claim 2, wherein the control device increases the output torque of the motor when fuel injection and ignition of the engine have not yet been started (para. [0067] discloses “…motor torque may be transiently increased between t2 and t3…” and t3 is before fueling as shown in fuel graph) and the rotation speed difference has a small change after an increase in the hydraulic pressure that is to be supplied to the hydraulic clutch (speed and disconnect clutch pressure graph from t2.5 to t3 shows a change in rotation speed difference and an increase in pressure).
Regarding claim 7, Wang discloses (in fig. 3) the hybrid vehicle (201) according to claim 1, wherein the driving system includes a fluid transmission device (206 torque converter), a lockup clutch (212), and a transmission (208) that is connected with the motor (240) via at least one of the fluid transmission device (206) and the lockup clutch (212).
Regarding claim 8, Wang discloses a control method (in fig. 2 and 3 and annotated fig. 1) of a hybrid vehicle (201) that includes
 an engine (10), 
a motor (240) configured to output a torque to a driving system,
 and a hydraulic clutch (236) configured to connect the engine (10) with the motor (240) and to disconnect the engine (10) from the motor (240 and para. [0025-0026]); 
 the control method of the hybrid vehicle comprising: performing slip control of the hydraulic clutch in response to satisfaction of a start condition of the engine (step 302 YES), while controlling the motor such as to output at least a cranking torque to the engine (step 306);
and setting a target value of a rotation speed difference between rotation speeds of the engine and of the motor during execution of the slip control (step 322),
 and increasing at least one of a hydraulic pressure that is to be supplied to the hydraulic clutch (disconnect clutch pressure graph from t2 to t3), an output torque of the motor (para. [0067] discloses “…motor torque may be transiently increased between t2 and t3…)  and an output torque of the engine (para. [0068] discloses “…The second phase then occurs between t3 and t4. Therein, engine combustion torque and assisting torque from the motor is used to spin up the engine towards the motor speed…”)  when a difference between the rotation speed difference and the target value is out of an allowable range (out of allowable range is from t1 to t4.5 and allowable range is from t4.5 to t5).

    PNG
    media_image1.png
    782
    529
    media_image1.png
    Greyscale

Allowable Subject Matter
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not disclose nor render obvious the combination set forth in claims 5 and 6.
In particular, for claim 5, the prior art of record does not disclose the hybrid vehicle wherein “when fuel injection and ignition of the engine have been started and the rotation speed difference has a small change after an increase in the hydraulic pressure that is to be supplied to the hydraulic clutch, the control device increases the output torque of the engine.” in combination with other claim limitations.
In particular, for claim 6, the prior art of record does not disclose the hybrid vehicle wherein “the control device calculates the target value based on at least a hydraulic pressure command value of the hydraulic clutch, a torque command value of the motor and an estimated output torque of the engine.” in combination with other claim limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nedorezov et al. (US 20160046281 A1) teaches another method and system for starting an engine.
Tsuneyoshi et al (US 20070087894 A1) teaches another engine starting control apparatus of hybrid drive system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIMEE T NGUYEN whose telephone number is (571)272-5250. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIMEE TRAN NGUYEN/Examiner, Art Unit 3656                                                                                                                                                                                                        
/Erin D Bishop/Primary Examiner, Art Unit 3619